Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The action contains both statutory and non-statutory double patenting rejections.  Applicant is reminded that statutory double patenting rejections cannot be overcome with the filing of terminal disclaimer.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 of prior U.S. Patent No. 10,843,966. This is a statutory double patenting rejection.  The claims of both methods recite 60 to 360 minutes.  This appears to be an oversight compared to the rest of the claims which recite 5 to 360 minutes.  Amendment of these claims to 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 and 18-21 of U.S. Patent No. 10,843,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods are otherwise identical but for difference in the time of mixing (5 to 360 minutes claimed vs. 60 to 360 minutes in 10,843,966).  Therefore, the mixing times of 10,843,966 meet the limitations of instant Claims 1-13 and 18-21.
Claims 1-2 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 8, 10-11 of U.S. Patent No. 10,214,617 in view of Flanigan U.S. 20110196074.
	10,214,617 recite the methods claimed in Claim 1 (asphalt) and Claim 8 (oil) in an apparent manner but for the time limitation of mixing the asphalt compound and the tire rubber at the recited 525 oF – 700 oF temperature in the generating step.  Note the instant claims are 
	The method of 10,214,617 simply recites to mix the asphalt and the tire rubber in the generating step at a second temperature 525 oF – 700 oF.  Therefore, one of ordinary skill in the art logically desires to find out for how long the mixing step should be performed and is motivated to search the prior art as to find a relevant duration.
	Flanigan teaches the mixing in a high speed mixture at a temperature of at least 500 oF for at least 30 minutes to less than 240 minutes to achieve the desired incorporation value of the rubber in the asphalt. (¶[0028/0029])  Integration value is taught by Flanigan to be the amount of rubber integrated into the asphalt mixture. ¶[0029]  One of ordinary skill in the art is logically suggested this integration value represents a mixing quality parameter or metric.  While Flanigan does not suggest Applicant’s specific heating range of 525 oF – 700 oF (¶[0022]), one of ordinary skill in the art is reasonably suggested the temperature differences involved do not grossly affect the time of mixing teachings as Flanigan’s temperature teachings overlap those of the 10,214,617 for this generating step.  In ¶[0015] Flanigan teaches asphalt alongside asphalt flux and petroleum asphalt which logically suggest a more liquid, in other words oily, type of asphalt.  This suggests the mixing times and benefits taught by Flanigan are also relevant to the oil of Claim 8 to one of ordinary skill in practicing the invention of these claims in 10,214,617 especially in light of the similarity of the remaining process steps of these claims.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the generating step of 10,214,617 as discussed above for at least 30 minutes to less than 240 minutes because Flanigan teaches this amount of time for similar 
	The above overlaps the recited range of 60 to 360 minutes and there is no evidence of record such as via Applicant’s as-filed specification to suggest the amount of time has an unexpected effect on the resulting mixture relative to the method of making tire rubber asphalt compounds of recited by 10,214,617.
	Instant claims 2 and 9 are read over by 10,214,617 Claims 3-4 and 10-11 as a non-oxidizing gas is considered to be the same or substantially similar in effect as the neutral gases recited considering the recited parent limitations in both claim sets to little or no oxidation.

	Allowable Subject Matter
Claims 1-21 would be in condition for allowance after the statutory and non-statutory double patenting rejections of record are resolved. 
The closest prior art is Flanigan (U.S. 20110196074) which teaches mixing of rubber and tire asphalt at a temperature of at least 510 oF preferred but a top end of the suggested temperatures of 550 oF. ¶[0022] and ¶[0027]  This overlaps the recited range of 525 oF – 700 oF.  However, Flanigan is silent on the little to no oxidation of the mixing at this temperature and also silent on the heating of the asphalt to 320 oF to 420 oF as recited by the instant claims.  Flanigan suggests the asphalt (and later asphalt / rubber mixture) is heated to temperature in the same range; the broadest being 450-550 oF suggested by Flanigan.  Even the lower range is higher in temperature than the recited 320 oF to 420 oF which reasonably suggest that one of ordinary skill in the art would have to add equipment to cool the asphalt to the recited temperature to arrive at the claimed invention via Flanigan. Further, as Figure 1 demonstrates, Flanigan suggests the 118 for asphalt and 140 after the high speed mixing) which again suggests the asphalt and the rubber/asphalt mixture would require cooling outside the suggested temperature ranges of Flanigan to arrive at the claimed invention.   There appears to be no motivation in the prior art to cool a recirculating mixture of asphalt and/or rubber to achieve some benefit when the actual desired mixing is done at a much higher temperature.  Therefore, one of ordinary skill in the art would only arrive at the claimed invention via Flanigan through the benefit of hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Christopher M Rodd/Primary Examiner, Art Unit 1766